Deed

 

 

 

Evans Shoal

   

 

Deed of Variation

     

 

Santos Offshore Pty Ltd

 

 

Magellan Petroleum Australia Limited



--------------------------------------------------------------------------------

Contents

Table of contents

 

 

  

The agreement

     1       Operative part      2    1    Definitions and interpretation      2
      1.1 Deed components      2       1.2 Contract definitions to apply      2
      1.3 Definitions and Interpretation      2    2    Variations to Assets
Sale Deed and Technical Services Agreement      2       2.1 Variation      2   
   2.2 Variations not to affect validity, rights, obligations      3       2.3
Confirmation      3    3    General      3       3.1 Governing law and
jurisdiction      3       3.2 Further action      3       3.3 Counterparts     
3       Amendments to the Assets Sale Deed      4       Amendments to the
Technical Services Agreement      5       Signing page      6   

 

 

     Deed of Variation            Contents 1   



--------------------------------------------------------------------------------

The agreement

Deed of Variation – Assets Sale Deed

 

 

Date u

          31 January 2011

Between the parties

 

Seller    Santos Offshore Pty Ltd    ACN 005 475 589 of “Santos Centre”, 60
Flinders Street, Adelaide, South Australia 5000 Buyer    Magellan Petroleum
Australia Limited    ACN 009 728 581 of 10th Floor, 145 Eagle Street, Brisbane,
Queensland, Australia 4000 Background   

1   The Buyer and the Seller entered into the Assets Sale Deed on 25 March 2010.

  

2   Clause 17.5 of the Assets Sale Deed states that the Assets Sale Deed may not
be varied except in writing signed by the parties.

  

3   The Buyer requires an extension of the Cut Off Date (as extended by the
Seller and the Buyer in an agreement dated 23 December 2010) (Extension Deed).

  

4   The Seller agrees to a further extension of the Cut Off Date in accordance
with the terms and conditions set out in this Deed of Variation.

  

5   The Parties wish to amend the Assets Sale Deed in the manner set out in this
deed.

  

6   The Parties are also parties to the Technical Services Agreement.

  

7   The Parties wish to amend the terms of the Technical Services Agreement in
the manner set out in this Deed to clarify the date upon which that agreement
terminates.

This deed witnesses    that in consideration of, among other things, the mutual
promises contained in this deed, the parties agree as set out in the Operative
part of this Deed.

 

     Deed of Variation            page 1   



--------------------------------------------------------------------------------

Operative part

 

1 Definitions and interpretation

 

1.1 Deed components

This deed includes any Schedule.

 

1.2 Contract definitions to apply

Words or expressions which are defined in the Assets Sale Deed have the same
meaning in this Deed.

 

1.3 Definitions and Interpretation

 

(a) “Assets Sale Deed” means the Evans Shoal – Assets Sale Deed entered into on
25 March 2010 between Santos and Magellan as amended by the Extension Deed.

 

(b) “Deed of Variation” or “Deed” means this deed.

 

(c) “Parties” means the Seller and the Buyer collectively and “Party” means
either of them separately.

 

(d) “Technical Services Agreement” means the Technical Services Agreement for
Evans Shoal entered into on 25 March 2010 between Santos and Magellan.

 

(e) Clause 1 of the Asset Sale Deed, as amended by this Deed, applies to this
Deed as if set out in full in this Deed.

 

2 Variations to Assets Sale Deed and Technical Services Agreement

 

 

2.1 Variation

 

(a) On and from the date of execution of this Deed by the Parties, the Assets
Sale Deed is varied as set out in Schedule 1 to this Deed to give effect to the
Parties’ agreement that:

 

  (i) in exchange for the Buyer authorising the release of A$15 million (now
referred to as the Non-Refundable Amount) previously deposited by the Buyer in
an escrow account under the First Escrow Agreement to the Seller to be applied
in accordance with the terms of the Assets Sale Deed (as varied by this Deed);
and

 

  (ii) the Buyer placing a further A$10 million (to be applied in accordance
with the terms of the Assets Sale Deed (as varied by this Deed) into a new
escrow account on the same or similar terms as the First Escrow Agreement,

the Seller will extend the Cut-Off Date until 31 May 2011.

 

(b) On and from the date of execution of this Deed by the Parties, the Technical
Services Agreement is varied as set out in Schedule 1 to this Deed to give
effect to the Parties’ agreement that the date of termination of that agreement
should be consistent with the procedure for resignation of the Operator under
the Evans Shoal JOA.

 

           page 2   



--------------------------------------------------------------------------------

3 General

 

2.2 Variations not to affect validity, rights, obligations

 

(a) The variations to the Assets Sale Deed and the Technical Services Agreement
do not affect the validity or enforceability of the Assets Sale Deed or the
Technical Services Agreement.

 

(b) Except as expressly amended by this Deed, nothing in this Deed:

 

  (1) prejudices or adversely affects any right, power, authority, discretion or
remedy arising under the Assets Sale Deed or the Technical Services Agreement
before the date of execution of this Deed by all Parties; or

 

  (2) discharges, releases or otherwise affects any liability or obligation
arising under the Assets Sale Deed or the Technical Services Agreement before
the date of execution of this Deed by all Parties.

 

2.3 Confirmation

 

(a) Each Party is bound by the Assets Sale Deed and the Technical Services
Agreement in each case as varied by this Deed.

 

3 General

 

 

3.1 Governing law and jurisdiction

 

(a) This Deed is governed by and is to be construed in accordance with the laws
in force in the State of South Australia.

 

(b) Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the courts of the State of South Australia, and of any courts
that have jurisdiction to hear appeals from any of those courts, and waives any
right to object to any proceedings being brought in those courts.

 

3.2 Further action

Each Party must do all things and execute all further documents necessary to
give full effect to this Deed.

 

3.3 Counterparts

 

(a) This Deed may be executed in any number of counterparts.

 

(b) AH counterparts, taken together, constitute 1 instrument.

 

(c) A party may execute this Deed by signing any counterpart.

 

 

           page 3   



--------------------------------------------------------------------------------

Schedule 1

 

   Amendments to the Assets Sale Deed   

 

 

(a) In clause 1.2:

 

  i) The definition of Completion Payment is amended by deleting “$85 million”
in 1. and replacing it with “$75 million”.

 

  ii) The definition of Cut Off Date is amended by deleting “the date which is 9
months after the date of this deed.” and replacing it with “31 May 2011.”.

 

  iii) The definition of Deposit is amended by deleting “A$15 million.” and
replacing it with “A$10 million.”

 

  iv) The definition of Escrow Agreement is amended by deleting the words “prior
to the execution of this deed.” and replacing those words with “on or about
31 January 2011.”

 

  v) Add a new definition being “Deed of Variation” meaning “the deed of
variation referred to in item 5 of the definition of Transaction Agreements”

 

  vi) Add a new definition being “First Escrow Agreement” meaning “an agreement
entitled “Escrow Agreement” between the Escrow Agent, the Buyer and the Seller
relating to the holding of the Non-Refundable Amount (previously referred to as
the Deposit) entered into on 25 March 2010.”

 

  vii) Add a new definition being “Non-Refundable Amount” meaning “an amount of
A$15 million previously held in escrow under the First Escrow Agreement and
released to Santos under clause 3.2A.”

 

  viii) The definition of Purchase Price is amended by adding a new item 1.
stating “the Non-Refundable Amount; plus” and renumber other items.

 

  ix) The definition of Transaction Agreements is amended by adding a new item
4. stating “the Letter Agreement dated 23 December 2010 between the parties
extending the Cut Off Date” and adding a new item 5. stating “the Deed of
Variation between the parties dated 31 January 2011.” and move the word “and”
from the end of item 2 to the end of item 4.

 

(b) Add a new clause 3.2A reading:

The Buyer agrees to release and pay the Non-Refundable Amount to the Seller on
or before the date which is 5 Business Days after the date of the Deed of
Variation from escrow in accordance with the First Escrow Agreement and give all
necessary instructions to the Escrow Agent to withdraw the Non-Refundable Amount
and pay it to the Seller without counter-claim or set-off. The release and
payment of the Non-Refundable Amount to the Seller is in consideration for the
Seller agreeing to extend the Cut Off Date. The parties agree and acknowledge
that the Seller is fully entitled to be paid and keep the Non-Refundable Deposit
regardless of whether Completion occurs provided that, for the avoidance of any
doubt, if Completion does occur the Non-Refundable Amount shall be deemed to
have been paid by the Buyer as part of the Purchase Price notwithstanding its
receipt by the Seller prior to Completion.

 

(c) in clause 3.2(a), add a new item (1) stating “the Non-Refundable Deposit
will be released in accordance with clause 3.2A on or before the date which is 5
Business Days after the date of the Deed of Variation;” and renumber other
items.

 

(d) In clause 3.3(a) and 3.3(b), delete the opening words “On or before the
execution of this deed” and replace with “On or before the date which is 10
Business Days after the date of the Deed of Variation,”.

 

(e) In clause 3.3(d), insert a new sub-clause (4) reading:

 

     Deed of Variation            page 4   



--------------------------------------------------------------------------------

 

(A)

     on or before 30 April 2011, the Buyer notifies the Seller, in writing, and
the Seller, acting reasonably and in good faith, agrees that the Buyer (i) has
sufficient committed and available funds to pay the Completion Payment in
accordance with the terms of clause 3.4; and (ii) can satisfy the financial
capability test under the Evans Shoal JOA; and        

(B)

     the condition referred to in clause 2.2(a)(2) has not been satisfied by the
Cut Off Date.   

 

(f) In clause 3.3(d)(2) move the word “or” from the end of that clause to the
end of clause 3.3(d)(3).

 

   Amendments to the Technical Services Agreement   

 

 

(a) In clause 2, delete clauses 2(a) and 2(b) and replace them with the
following:

“(a) if Magellan is not appointed as Operator of the Evans Shoal JOA, within 15
Business Days of the date upon which Santos’ appointment as Operator ceases in
accordance with the terms of the Evans Shoal JOA; and

 

(b) if Magellan is appointed as Operator of the Evans Shoal JOA, on the date
which is 12 months from the date of such appointment (or such later date as
Santos and Magellan agree).”

 

     Deed of Variation            page 5   



--------------------------------------------------------------------------------

Signing page

 

  Executed as a deed  

 

Executed as a deed by

Santos Offshore Pty Ltd

In accordance with section 127 of the Corporation Act 2001 (Cth)

 

sign here u

 

/s/ Andrew Seaton

  Company Secretary/Director

print name

 

Andrew Seaton

sign here u

 

/s/ David Knox

  Director

print name

 

David Knox

 

 

Executed as a deed by

Magellan Petroleum Australia Limited

In accordance with section 127 of the Corporations Act 2001 (Cth)

 

sign here u

 

 

  Company Secretary/Director

print name

 

 

sign here u

 

 

  Director

print name

 

 

 

     Deed of Variation            page 6   



--------------------------------------------------------------------------------

Signing page

 

  Executed as a deed  

 

Executed as a deed by

Santos Offshore Pty Ltd

In accordance with section 127 of the Corporation Act 2001 (Cth)

 

sign hereu  

 

  Company Secretary/Director

print name

 

 

sign here u

 

 

  Director

print name

 

 

 

 

Executed as a deed by

Magellan Petroleum Australia Limited

In accordance with section 127 of the Corporations Act 2001 (Cth)

 

sign here u

 

/s/ William N. Vastings

  Director

print name

 

William N. Vastings

sign here u

 

/s/ Bruce Mclnnes

 

Company Secretary

print name

 

Bruce Mclnnes

 

     Deed of Variation            page 6   